Citation Nr: 0804782
Decision Date: 02/11/08	Archive Date: 03/27/08

DOCKET NO. 05-19 888                   DATE FEB 11 2008 

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas 

THE ISSUES 

1. Entitlement to an initial compensable evaluation for carpal tunnel syndrome (CTS) of the right wrist. 

2. Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right knee and lumbar spine. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

ATTORNEY FOR THE BOARD 

Joseph R. Keselyak, Associate Counsel 


INTRODUCTION 

The veteran served on active duty from April 2000 to April 2004. 
This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The Board notes that in a November 2007 statement that the veteran raised a claim of an increased evaluation of sleep apnea. This claim his hereby referred to the RO for appropriate action. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The veteran contends that his service-connected disabilities are more severe than the current ratings, assigned following the initial grant of service connection in the rating action on appeal, indicate. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). On remand, the RO should consider staged ratings and explain. with applicable effective date regulations. any change in the evaluations during the appeal period. 

In a November 2007 letter, the veteran stated that there were outstanding medical records in the possession of VA at the Temple VA facility as well as a private medical provider. Records generated by V A facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of V A adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, VA has a duty to seek these records. 
38 C.F.R. § 3.l59(c) (2007). 

- 2 - 



In the November 2007 statement, the veteran stated that the severity of the disabilities involved in the present appeal had increased. The veteran last had V A examinations in May 2004 at which time the issues concerned the etiology of the disabilities, not the current severity. He was scheduled for subsequent VA examinations, but failed to report. When it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). Thus. a new examination should be scheduled on remand. Moreover, the veteran should be advised of the VA regulatory provisions regarding the consequences of failing to report for a scheduled VA examination. See 38 C.F.R. § 3.655. 

The RO has evaluated the veteran's right knee and lumbar spine disabilities together as arthritis of 2 major joints under Diagnostic Code 5003. See 38 C.F.R. § 4.71a, (2007). On remand, the RO should consider whether these disabilities should be separately evaluated and document that consideration. See 38 C.F.R. § 4.25(b) 

Accordingly, the case is REMANDED for the following action: 

1. Contact the veteran in order to obtain the names and addresses of all medical care providers who have treated him for right wrist, right knee and low back disabilities since May 2004, to include any treatment at the Temple VAMC and Darnell Army Hospital. After obtaining the information and appropriate authorization, attempt to obtain any identified records. 

2. Schedule the veteran for appropriate VA examinations to determine the current nature and severity of the CTS of the right wrist, lumbar spine disability and right knee disability. The claims folder should be made available to 

- 3 - 


the examiner for review in conjunction the examination. All indicated tests and studies should be conducted. 

With regard to the CTS of the right wrist, the examiner should indicate whether there is incomplete paralysis of the median nerve. If there is incomplete paralysis, the examiner should characterize its degree; whether mild, moderate or severe. 
With regard to the right wrist, right knee and lumbar spine disabilities, the examiner should document any limitation of motion, including any limitation of motion due to pain, and the presence and severity of any instability of the knee. The examiner should also describe any functional loss due to pain, weakness, or flare-ups, and document all objective evidence of those symptoms, including muscle atrophy. The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms. 

3. When the veteran is notified of the scheduling of these examinations, he should be provided notice of the regulatory provisions regarding the consequences of failing to report for a scheduled VA examination. 38 C.F.R. § 3.655. 

4. After the development requested above has been completed, the AMCIRO should review the record and readjudicate the claims. The AMC/RO should specifically consider whether the right knee and lumbar spine disabilities should be evaluated as two separate disabilities. Documentation of that consideration must be included in the record. If any of the claims on appeal remains denied, the appellant and his representative 

- 4 - 


should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 51 09B, 7112 (West Supp. 2007). 

M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1 IOO(b) (2007). 
- 5 - 



